ACCEPTED
                                                                                        03-15-00586-CR
                                                                                                7664758
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   11/3/2015 3:20:25 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                               No. 03-15-00586-CR

                                   In the                    FILED IN
                                                      3rd COURT OF APPEALS
                           COURT OF APPEALS               AUSTIN, TEXAS
                                  For the             11/3/2015 3:20:25 PM
                  THIRD SUPREME JUDICIAL DISTRICT JEFFREY D. KYLE
                                 at Austin                    Clerk
                  ______________________________________

                On Appeal from the 368th Judicial District Court of
                           Williamson County, Texas
                         Cause Number 13-0826-K277
                 ______________________________________

                   CRISPIN JAMES HARMEL, Appellant
                                    v.
                     THE STATE OF TEXAS, Appellee
                  _____________________________________

                     APPELLANT’S OBJECTION TO
              STATE’S MOTION FOR EXTENSION OF TIME
                 _____________________________________

      TO THE HONORABLE JUSTICES OF THE THIRD COURT OF

APPEALS:

      Comes Now, Crispin James Harmel, Appellant herein, and files this, his

Appellant’s Objection to State’s Motion for Extension of Time.        In support of

said objection, Appellant would show this Honorable Court the following:

      On November 2, 2015, Counsel for the State filed a Motion for Extension of

time requesting a sixty-day extension to file its brief in this case.    Appellant

objects for the following reasons:

                                        1
      1)      This is an accelerated appeal based on Appellant’s pre-trial motion for

habeas corpus relief and therefore, the State’s brief was due within twenty days of

the filing of Appellant’s brief.   TEX. R. APP. P. 38.6(c).   Appellant filed his brief

timely.    See TEX. R. APP. P. 38.6(b).

      2)      The State’s Motion for Extension of time was filed by John C. Prezas,

who, until this time, had recused himself from participating in this case based on

his prior knowledge and experience with a witness.            However, now, with no

notice to Appellant or the Trial Court, Mr. Prezas has decided to represent the State

on Appeal in this case.    The Reporter’s Record reflects Appellant’s objection to

Mr. Prezas’s participation and his voluntary recusal of same.         Appellant again

objects to Mr. Prezas’s participation in this case and the end-run around the trial

court in interjecting himself back into the proceedings with no recourse for

Appellant to object and have a hearing.

      3)      The reasons the State gives to support its request for an extension

involve childcare issues and the caseload of the Williamson County District

Attorney’s Office.     The Williamson County District Attorney’s Office is now

staffed with two appellate attorneys and the State’s motion gives no explanation as

to why the other appellate attorney cannot complete the task at hand.




                                           2
        4)   For the foregoing reasons, Appellant objects to the State’s Motion for

Extension of Time.

                                    PRAYER

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays

that this Court deny the State’s Motion for Extension of Time.

                                             Respectfully submitted,


                                             _____”/s/” Kristen Jernigan_______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 931-3650 (fax)
                                             Kristen@txcrimapp.com


                         CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Brief has been emailed to the Williamson County District

Attorney’s Office to the following address: jprezas@wilco.org on November 3,

2015.


                                      ________”/s/” Kristen Jernigan__________
                                      Kristen Jernigan



                                         3